department of the treasury internal_revenue_service p o box irs cincinnati oh number release date date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend b state c date of formation d board member f county g specific disease h dollars amount j dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t quality for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons described below facts you were formed in the state of b on c you are formed to provide financial support to children diagnosed with a specific form of lymphoma g who live in f county as well as adjacent counties and are actively receiving treatment your bylaws state that there shall be no less than three seats on the board_of directors at least of the directors of the board shall be persons associated with g lymphoma the financial support you provide includes assisting in partial or full with travel co-payments of doctor visits or pharmaceuticals day care for siblings rent or mortgage payments of legal residence lodging_expenses of immediate_family members during hospitalization and vehicle payments you do not provide funds to other foundations or organizations your governing body consists of three board members one of your three board members d has a child that is impacted by g lymphoma your name includes the name of d’s child d’s family requested your financial assistance last year your board_of directors accepted d’s family’s request for assistance with travel and other authorized expenses you indicated the vote was unanimous and was not weighted or influenced by d as a board member d’s child met all of the requirements within the application and your board could not find just cause to deny the request for financial assistance d’s family received j dollars which accounts for over half of the total funds you raised d’s family received the only funds paid out to individuals last year your board members may receive future dispositions of funds because at least one-third of your board must have a family_member affected by g lymphoma you indicated another board member is eligible to apply for financial assistance because he also has a family_member affected with g lymphoma your activities will be supported by donations and fundraisers social media will be utilized to spread awareness and identify potential candidates for support you have already conducted a benefit specifically to raise funds for d’s family this benefit included silent auctions live auctions shirt and wristband sales food sales and general donations to you your future activities include various fundraisers profit from these types of events will roll over to cover costs of future events and a portion will go to the benefitting family a portion of the funds received will also be set_aside to provide financial support to one other family within the calendar_year that meets the application criteria your website says you are a small_group of people supporting d’s daughter and family as she brings inspiration to children battling cancer you sell merchandise such as t-shirts and wristbands on your website your website also provides a link for a crowd funding site specifically for d’s daughter the crowd funding site has raised over h dollars for d’s daughter you said that funds raised through the crowd funding site went directly to d’s daughter and did not pass through you the crowd funding link for d’s daughter is the only such link on your website you have an application form available on your website the applicant must meet certain criteria they must be a parent or guardian to a child that is years old who has been diagnosed with b lymphoma the applicant must live in f county or adjacent county and must be actively receiving treatment including post treatment such as monthly bloodwork scans and doctor visits your board_of directors reviews applications and determines if they meet your criteria you will take into consideration the level of support the applicant has received from other organizations your board ensures families meeting the criteria gain priority over those families already receiving financial support from other organizations you focus on distributing funds to those families with the greatest need you will grant funds to the applicants via check the check is payable to the parent legal guardian of the child at this time you do not have a policy in place to verify that the funds were used for the intended purposes you assume the funds go toward the identified expenses in the application the board views this as an acceptable assumption real life experience and interaction with families with children suffering from childhood cancer support the board’s assumption as this firsthand experience places the financial burden into perspective you later said your safeguard includes having a board composition which requires at least one-third of the members acting as a subject matter expert and by having family_member affected by g lymphoma additionally you said a gift card with set amounts will be issued to families with a request for families to turn letter rev catalog number 47630w in all receipts and you will work with credit card companies to ensure that you can monitor or limit the expenditures on the card law sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational and other purposes including the prevention of cruelty to children or animals provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for an exempt_purpose unless it serves a public rather than a private interest the organization must demonstrate that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_67_367 1967_2_cb_188 describes a nonprofit organization whose sole activity was the operation of a ‘scholarship’ plan for making payments to pre-selected specifically named individuals the organization did not qualify for exemption from federal_income_tax under sec_501 of the code because it was serving private rather than public or charitable interests in 326_us_279 the court held that the presence of a single non-exempt purpose if substantial in nature will preclude exemption regardless of the number or importance of statutorily exempt purposes in wendy parker rehabilitation foundation inc v commissioner 52_tcm_51 the organization was created by the parker family to aid an open-ended class of victims of coma however the organization stated that it anticipated spending percent of its income for the benefit of wendy parker significant contributions were made to the organization by the parker family and the parker family controlled the organization wendy's selection as a substantial recipient of funds substantially benefited the parker family by assisting with the economic burden of caring for her the benefit did not flow primarily to the general_public as required under sec_1_501_c_3_-1 therefore the foundation was not exempt from federal_income_tax under sec_501 letter rev catalog number 47630w in easter house v united_states cl_ct citing sec_1_501_c_3_-1 i of the regulations aff'd without opinion 846_f2d_78 fed cir that an organization is not operated exclusively for exempt purposes if it serves a private rather than a public interest application of law you are not described in sec_501 of the code because you fail the operational_test as described in sec_1_501_c_3_-1 as described in sec_1_501_c_3_-1 you are not operating exclusively for exempt purposes because your funds inure to d a board member when funds inure to the benefit of private individuals an organization is not operating exclusively for an exempt_purpose sec_1_501_c_3_-1 you are not described in sec_1_501_c_3_-1 because you are operating for private interests rather than public interests you have only provided financial assistance to d’s family over half of your total funds raised last year were distributed to d for his child’s medical_expenses no other families received a distribution you are like the organization described in revrul_67_367 because you were formed and are operated to benefit a preselected individual your website illustrates this by showing a prominent picture of d’s child the fact that you are named after d’s child also substantiates you were formed to benefit a preselected designated individual which shows you are serving private interests precluding exemption under sec_501 of the code you are like the organization described in better business bureau in that you are not operated exclusively for exempt purposes your purposes include furthering the private interests of d’s family although you indicated that you will accept applications from others in f county and adjacent counties you have specifically been raising funds since inception for d’s family your website includes a link for a crowd funding for d’s family as well using your resources to only raise funds for a board member since your inception has caused inurement which cannot be cured by offering funds to others as one-third of your board at all times must have a family_member affected by b lymphoma and your board is eligible to receive your benefits there is a likelihood of inurement in the future as well like the organization in this court case and easter house this single non- exempt_purpose of raising funds for your governing body members destroys your claim for exemption under sec_501 of the code you are similar to the organization described in the court case wendy l parker rehabilitation foundation because you were formed to pay the medical_expenses for a preselected individual you are assisting d’s family with their economic burden by providing these funds like this organization your payments inure to d and his family which is fatal to exemption under sec_501 of the code conclusion based on the facts presented above you fail the operational_test under sec_501 of the code because your funds inure to d and potentially to other board members therefore you do not qualify for exemption under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include letter rev catalog number 47630w e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code letter rev catalog number 47630w where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
